DETAILED ACTION
The amendment filed on 02/22/202107/28/2011 has been entered and fully considered. Claims 11-20 and 38-42 are pending, of which claim 11 is amended, and Claims 38-42 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (17th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 2013) (Huang) in view of Dejohn et al. (WO 2012/145730, IDS) (Dejohn).
Regarding claim 11 and 38, Huang discloses a cassette for detecting a target nucleic acid (abstract), the cassette comprising:
a vertically oriented detection chamber (Fig. 3, page 191, par 5);
a lateral flow detection strip disposed in said detection chamber oriented such that a sample receiving end of said detection strip is at the bottom end of said detection strip (page 191, par 5); and
a space (sample loading port and reservoir) in said detection chamber below said lateral flow detection strip for receiving fluid comprising amplified target nucleic acids (Fig. 3, page 191, par 5);
said space comprising sufficient capacity to accommodate an entire volume of the fluid at a height that enables the fluid to flow to and up the detection strip by regions of the detection strip (Fig. 4, page 192, par 2).
Huang teaches that “As shown in Figure 3a, the device was positioned vertically over a water reservoir and was partially submerged into the water reservoir” (page 191, par 5). Here, Huang teaches that while the detection strip is partially submerged into the water reservoir for contacting with the fluid in the reservoir, because the detection strip is positioned vertically over the water reservoir (page 191, par 5), the detection regions of the detection strip is still above the height of the fluid in the reservoir. Thus, the reservoir space in said detection chamber below said detection strip is still for receiving fluid comprising amplified target nucleic acids (Fig. 1& 3, page 191, par 5). The regions for detection on the detection strip is still above the height of the fluid (Fig. 1& 3, page 191, par 5). Said reservoir space comprising sufficient capacity to accommodate an entire volume of the fluid at a height that enables the fluid to flow to and up the detection strip by capillary action without flooding or otherwise bypassing regions for detection on the detection strip (Fig. 1& 3, page 192, par 2).
Huang does not specifically disclose that wherein said space comprises detection particles prior to receiving the fluid comprising amplified target nucleic acids. However, in the analogous art of lateral flow detection strip for DNA detection, Dejohn discloses a space (labeling chamber) comprises detection particles prior to receiving the fluid comprising amplified target nucleic acids and then flowing the detection particle labeled target nucleic acids into detection chamber (page 4, lines 18-19). Dejohn discloses that the labeling chamber is for holding the detection particles and is fluidically connected to the detection chamber (Fig. 1, page 4, line 18-21, page 23, 12-13). Therefore, the labeling chamber of Dejohn can be considered as a recess fluidically connected to the detection chamber, or part of the detection chamber. Indeed, the dependent claim 38 further limits that “one or more recesses for containing at least one lyophilized or dried reagent, wherein said recesses are disposed in one or more channels fluidically connected to said detection chamber”.  Thus, the labeling chamber, in Dejohn, is a recess, for containing lyophilized or dried reagent, wherein the recess is disposed in a channel fluidially connected to the detection chamber, as recited in claim 
Regarding claim 12, Dejohn discloses that wherein said detection particles comprise fluorescent dyes specific for duplex nucleic acid or fluorescently modified oligonucleotides (page 12, lines 21-25). 
Regarding claim 13, Dejohn discloses that wherein said detection particles comprise dye polystyrene microspheres, latex, colloidal gold, colloidal cellulose, nanogold, and semiconductor nanocrystals (page 23, lines 18-22).
Regarding claim 14, Dejohn discloses that wherein said detection particles comprise oligonucleotides complementary to a sequence of the amplified target nucleic acids or ligands capable of binding to the amplified target nucleic acids (page 23, lines 18-22).
Regarding claim 15, Dejohn discloses that wherein the ligands are selected from the group consisting of biotin, streptavidin, a hapten or an antibody (page 23, lines 22-25).
Regarding claim 16, Dejohn discloses that wherein the detection particles have been dried, lyophilized, or present on at least a portion of the interior surface as a dried mixture of detection particles in a carrier to facilitate resuspension of the detection particles (page 23, lines 8-12).
Regarding claim 17, Dejohn discloses that wherein the carrier comprises a polysaccharide, a detergent, or a protein (page 23, lines 10-12).
Regarding claim 18, Huang discloses that wherein a capillary pool of the fluid forms in the space, providing improved mixing and dispersion of the detection particles to facilitate comingling of the detection particles with the amplified target nucleic acid (Fig. 4, page 192, par 2).
Regarding claim 19, Huang discloses the cassette for performing an assay having a volume less than about 200 μL (page 193, par 0).
Regarding claim 20, Huang discloses that wherein the assay has a volume less than about 60 μL (page 193, par 0).
Regarding claim 38,  Dejohn discloses one or more recesses (labeling chamber) for containing at least one lyophilized or dried reagent, wherein said recesses are 
Regarding claim 39, Dejohn discloses that wherein at least one of said recesses comprises one or more structures for directing fluids to facilitate rehydration of the at least one dried or lyophilized reagent (page 4, lines 17-19).
Regarding claim 40, Dejohn discloses that wherein at least one of said recesses comprises salts, chemicals and buffers for lysis of biological agents (page 11, lines 21-23).
Regarding claim 41, Dejohn discloses that wherein at least one of said recesses comprises reverse transcriptase (page 11, lines 21-23).
Regarding claim 42, Dejohn discloses that wherein at least one of said recesses comprises lyophilized reagents for amplification of nucleic acids (page 4, lines 13-14).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Applicant submits that “Dejohn teaches a complex device that include multiple components. The Office conclusively singled out the labeling chamber in Dejohn and proposed merging it with the detection chamber, despite the express teachings in Dejohn that specifically position the labeling chamber away from the sample receiving area of the lateral flow strip (“embodiments of the present invention preferably utilize detection particles or moieties held in a region of the device distinct from the sample receiving zone of the lateral flow strip ... This method further enables the use of various treatments of the sample in the presence of detection moieties, such as treatment with high temperatures, to accomplish denaturation of a double-stranded target or secondary structures within a single-stranded target without concern for the impacts of temperature on porous sample receiving or labeling zone materials or the lateral flow detection strip materials.” and “the use of a labeling zone not in lateral flow contact with the sample receiving zone but subject to the control of fluidic components such as vents or valves allows target and label to remain in contact for periods of time controlled by fluid flow control systems.”). Thus, the Office is modifying Dejohn using a .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Dejohn discloses a space (labeling chamber) comprises detection particles prior to receiving the fluid comprising amplified target nucleic acids and then flowing the detection particle labeled target nucleic acids into detection chamber (page 4, lines 18-19). Dejohn discloses that the labeling chamber is for holding the detection particles and is fluidically connected to the detection chamber (Fig. 1, page 4, line 18-21, page 23, 12-13). Therefore, the labeling chamber of Dejohn can be considered as a recess fluidically connected to the detection chamber, or part of the detection chamber. Indeed, the instant dependent claim 38 further limits that “one or more recesses for containing at least one lyophilized or dried reagent, wherein said recesses are disposed in one or more channels fluidically connected to said detection chamber”.  Thus, the labeling chamber, in Dejohn, is a recess, for containing lyophilized or dried reagent, wherein the recess is disposed in a channel fluidially connected to the detection chamber, as recited in claim 38. Since the recess is fluidically connected to said detection chamber, it can be considered as part of the detection chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xiaoyun R Xu, Ph.D./
Primary Examiner, Art Unit 1797